Citation Nr: 0433358	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  03-28 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an effective date for service connection 
for schizophrenia, paranoid type, earlier than December 2000.

2.  Entitlement to a 100 percent rating for schizophrenia, 
paranoid type, earlier than July 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from August 1986 to October 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In August 2004, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a Travel Board Hearing in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2. The veteran was discharged from service, on October 29, 
1987, under other than honorable conditions.

3.  Due to the character of her discharge, the RO denied the 
veteran's December 1989, January 1994, and December 1994 
claims for service connection for schizophrenia.  The veteran 
did not appeal any of the denials.

4.  The veteran's application for correction of her naval 
record was approved and the character of her discharge was 
upgraded to general under honorable conditions on November 
21, 2000.

5.  Following the change to the character of her discharge to 
general under honorable conditions, the RO granted service 
connection for paranoid schizophrenia, rated at 70 percent, 
effective the date of receipt of her claim, December 18, 
2000.  The veteran did not appeal this rating decision; 
therefore, it is final.

6.  A claim for an increased disability rating for paranoid 
schizophrenia was received in July 2002.  In October 2002, 
the RO increased the rating to 100 percent, effective July 
18, 2002, the date of receipt of the claim, based upon a 
September 2002 VA medical examination.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 
18, 2000 for the award of service connection for 
schizophrenia, paranoid type, have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a), 
3.400 (2004).

2.  The criteria for an effective date earlier than July 18, 
2002 for the award of a 100 percent disability rating for 
service connected schizophrenia, paranoid type, have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.1(p), 3.155(a), 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and her representative have been provided with a 
copy of the appealed April 2003 rating decision, and a 
September 2003 statement of the case (SOC), that discussed 
the pertinent evidence, and the laws and regulations related 
to the claims on appeal.  Moreover, these documents 
essentially notified them of the evidence needed by the 
veteran to prevail on her claims.  

In addition, in an August 2003 letter, the RO notified the 
veteran of the evidence needed to substantiate her claim, and 
offered to assist her in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also informed of what she could do to help with 
her claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, and notice letter dated in August 2003 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording her an opportunity to submit all pertinent 
evidence pertaining to her claims that she might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  

In the present case, regarding the current issues on appeal, 
a substantially complete application for an earlier effective 
date for service connection with a 100 percent rating was 
received in December 2002.  Thereafter, the RO issued a 
rating decision in April 2003, denying an earlier effective 
date.  In August 2003, the RO provide notice to the claimant 
regarding the information and evidence needed to substantiate 
her claim on appeal, as well as what information and evidence 
must be submitted by the claimant, what information and 
evidence had been or would be obtained by VA, and the need 
for the claimant to submit pertinent evidence pertaining to 
her claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notice provided to the appellant in August 2003 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
August 2003 notice was provided, the case was readjudicated 
by a Decision Review Officer and a statement of the case 
(SOC) was mailed to the appellant in September 2003.  

The Board notes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of her claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  Moreover, as noted above, 
the veteran has been informed of the type of evidence 
necessary to substantiate her claim, as well as the 
respective responsibilities of herself and VA as it pertains 
to her claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).


Laws/Regulations

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A.         § 5110(a) (West 
1991); 38 C.F.R. § 3.400 (2002).  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  38 
C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim. Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  

					Analysis

Earlier effective date for 100 percent rating

The veteran claims that she should be entitled to a 100 
percent disability evaluation from her date of discharge from 
service in 1987.  

The veteran was initially granted service connection for 
paranoid schizophrenia by means of a November 2001 rating 
decision which granted a 70 percent rating effective December 
18, 2000, the date of receipt of her claim.  The veteran did 
not present a notice of disagreement and that decision is now 
final.  Generally, any effective date assigned cannot stem 
from the claim underlying that rating action.  Lalonde v. 
West, 12 Vet. App. 377, 381 (1999); see Perry v. West, 12 
Vet. App. 365 (1999).

A 100 percent rating was granted in April 2003, effective 
July 18, 2002, based upon a VA medical examination conducted 
in September 2002 showing she then met the criteria for a 100 
percent rating.  There is no competent medical evidence that 
the veteran met the criteria for a 100 percent rating any 
earlier than September 2002.  

Moreover, the Board notes that in her July 2002 claim for 
increased compensation, the veteran specifically asserted 
that an increase was warranted because her medication had 
been increased due to a change in mental status

Accordingly, the claim for an effective date earlier than 
July 18, 2002, for a 100 percent rating must be denied.

Earlier effective date for service connection for paranoid 
schizophrenia

The veteran was granted was service connection for paranoid 
schizophrenia by means of a November 2001 rating decision, 
effective December 18, 2000, the date of receipt of her 
claim.  

Prior to the November 2001 rating decision, the veteran had 
been denied service connection for paranoid schizophrenia 
because her claim was barred by law as she was discharged 
from service in October 1987 under other than honorable 
conditions.  VA law provides that if a former service member 
did not die in service, pension, compensation, or dependency 
and indemnity compensation is not payable unless the period 
of service on which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12(a).

Personnel records reveal that the veteran was discharged from 
service for violation of Art. 86 of the UCMJ (two specs), for 
being absent without authority; violation of Art 92 of the 
UCMJ, failure to obey a lawful order by wrongfully consuming 
alcoholic beverages while in a restricted status; and 
violation of Art. 134 of the UCMJ (three specs) breaking 
restriction.

Upon review of the evidence at that time, an April 1990 
administrative decision held that the veteran's period of 
service was terminated under conditions which precluded the 
payment of VA benefits.  Therefore, the veteran was not 
entitled to health care under Chapter 17 of Title 38 USC for 
any disability determined to be service connected.  The 
veteran was notified of the Administrative decision by means 
of a May 1990 letter.   The veteran did not file a notice of 
disagreement with this decision.  Therefore, that decision 
became final.  38 U.S.C.A. § 7105 (West 2003); 38 C.F.R. §§ 
3.104 (a), 20.302 (2004).

The veteran attempted to reopen her claim for service 
connection for mental disabilities in January 1994.  In 
February 1994 she was notified that her discharge from 
military service was issued under conditions which 
constituted a bar to the payment of VA benefits.  The veteran 
did not file a notice of disagreement with that decision and 
it became final.  38 U.S.C.A. § 7105 (West 2003); 38 C.F.R. 
§§ 3.104 (a), 20.302 (2004).

The veteran attempted to reopen her claim for service 
connection for mental disabilities in December 1994.  In 
January 1995 she was notified that she was barred from 
payment of VA benefits.  The veteran did not file a notice of 
disagreement with that decision and it became final.  38 
U.S.C.A. § 7105 (West 2003); 38 C.F.R. §§ 3.104 (a), 20.302 
(2004).

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The three prior 
denials of service connection for a mental disability were 
consistent with the evidence available at the time and that 
they are all final.  

New and material evidence was not presented until December 
2000 when the veteran provided evidence that the character of 
her discharge was upgraded to a general discharge under 
honorable conditions by administrative issue on November 21, 
2000.

The veteran again submitted a claim to reopen her entitlement 
to service connection for mental illness, paranoid 
schizophrenia.  Due to this new evidence, the veteran was no 
longer barred from VA benefits.   When new and material 
evidence has been received with respect to a claim which has 
become final, the claim may be reopened and decided on a de 
novo basis.  38 U.S.C.A. § 5108.  Accordingly, the RO issued 
a November 2001 rating decision granting service connection 
for paranoid schizophrenia, effective the date of receipt of 
her claim, December 18, 2000.  

The veteran did not present new and material evidence to 
reopen her claim for entitlement to service connection until 
December 2000 and, accordingly, the appeal for an earlier 
effective date must be denied.


ORDER

Entitlement to an effective date for service connection for 
schizophrenia, paranoid type, earlier than December 2000, is 
denied.

Entitlement to a 100 percent rating for schizophrenia, 
paranoid type, earlier than July 2002, is denied.



	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



